           Case 7:19-cv-07448-KMK Document 17 Filed 01/08/20 Page 1 of 1

                              SUSSMAN            Be   ASSOCIATES
                                        - Attorneys at Law -
   MICHAEL H . SUSSMA.t'I               1 Railroad Ave. - Suite 3                           I EGA!. ASSISTANT
                                                                                            SARAH OSBORNE
 JONAIBAN R. GOLDMAN                         P.O. Box 1005
                                       Goshen, New York 10924                            CHRISTOPHER D. WATKINS
                                                                                                of Counsel
                                           (845) 294-3991
                                           Fax: (845) 294-1623
                                        sussm.,'ln l@frontiernet.net
                                                                       MEMO ENDORSED


                                                             January 8, 2020

VIAECF

Hon. Kenneth M. Karas
U.S . District Court-S.D.N.Y.
300 QuruTopas Street
\\lhite Plains, New York 10601

         Re:       Lawrence v. Northwell Health, Inc.
         No.       19-cv-7448

Dear Judge Karas,

We represent the plaintiff in the above referenced matter. Currently, we are scheduled to appear            ~
before this court on Janua1y 13, 2020 at 2:00pm . This case has also been scheduled for a
mediation conference on January 22, 2020. In light of this schedule, we respectfully ask that the
January 13 th conference be adjourned to allow both parties the opportunity to mediate before
proceeding in court. Thank you for your consideration of this request.


                                                                               mitted,




cc: Jonathan Stoler, counsel for Detendants (by ECF only)
